PER CURIAM.
The State properly concedes that the trial court erred in finding that the appellant, who was the respondent below, was delinquent for having committed the offense of “Resisting Arrest with Violence” as a lesser included offense of the original charge of “Battery on a Police Officer,” as set forth in count one of the information.
Accordingly, the trial court’s findings as to count one of the information must be reversed.
The trial court’s findings in count two of the information are unaffected by this holding.